DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application # 16/101,946 filed on 08/13/2018 in which claims 1-20 have been presented for prosecution. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 8-12, drawn to a method for dynamically switching between a plurality of battery charging profiles, classified in H02J7/00714.
II. Claims 13-20, drawn to a method for recharging a rechargeable battery of an information handling system using battery SOC detection method, classified in H02J7/00041.
III. Claims 1-7, drawn to an information handling system in which charging of a rechargeable battery is performed based on a first charging profile when the HIS is coupled to an external power supply and switching from the first charging profile to a second charging profile in response to detecting a discharge current from the battery while the HIS is coupled to the external power supply classify in H02J7/0068.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I can have a materially different design, such as one that uses a voltage method, impedance method or even a Kalman filter method instead of using a battery discharge current and invention II can have a materially different design, mode of operation, function, or effect for example a method that uses SOH estimation methods approaches and coulomb counting method.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process which uses the impedance method or the process that uses continuous monitor of voltage, amperage, and ampere hours remaining instead of discharge current.
If invention I is elected, claims 1-7 would be examined along with claims 8-12.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to William W. Enders Reg. No. 41,735 on 08/05/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 5, 2022